Citation Nr: 0906727	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  06-25 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for Parkinson's 
disease, claimed as due to Agent Orange exposure. 

3.  Entitlement to service connection for irritable bowel 
syndrome (originally claimed as bowel problems), claimed as 
due to Agent Orange exposure and as secondary to Parkinson's 
disease.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 to March 
1967.  He had active service in the Republic of Vietnam (RVN) 
from August 17, 1965 to June 22, 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO&IC) in Philadelphia, Pennsylvania, 
wherein the RO, in part, denied service connection for PTSD, 
Parkinson's disease, bowel problems, and TDIU.  The Veteran 
timely appealed the RO's July 2004 rating action to the 
Board, and this appeal ensued.  Jurisdiction of the claims 
file currently resides with the St. Petersburg, Florida RO.

The issues of entitlement to service connection for 
Parkinson's disease, claimed as due to Agent Orange exposure, 
irritable bowel syndrome (originally claimed as bowel 
problems), claimed as due to Agent Orange exposure and as 
secondary to Parkinson's disease, and TDIU are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The evidence of record satisfactorily shows that the 
Veteran engaged in combat with the enemy and that the claimed 
stressor events are consistent with the circumstances, 
conditions, or hardships of his service in the Chu Lai area 
of the RVN. 

2.  The evidence shows that the Veteran has been diagnosed 
with PTSD, which has been linked by a competent medical 
opinion to his claimed stressor of being involved in combat 
operations while stationed in the Chu Lai area of the RVN.


CONCLUSION OF LAW

PTSD is causally related to the Veteran's active military 
service.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance. 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Since the Board is granting the claim for service connection 
for PTSD, the claim is substantiated, and there are no 
further VCAA duties.  Wensch v. Principi, 
15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 
Fed. Reg. 59989 (2004) (holding that the notice and duty to 
assist provisions of the VCAA do not apply to claims that 
could not be substantiated through such notice and 
assistance).






II.  Laws and Regulations

	Service Connection-general criteria

Generally, in order to establish service connection for a 
particular disorder, the evidence of record must demonstrate 
that a disease or injury resulting in a current disability 
was incurred in or aggravated by active military service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cr. 2004); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

	PTSD criteria

Under the laws administered by VA, service connection for 
PTSD requires: (1) medical evidence establishing a diagnosis 
of the condition in accordance with the provisions of 38 
C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred. 38 C.F.R. § 3.304(f) 
(2006); Cohen v. Brown, 10 Vet. App. 128, 138 (1997) (citing 
Moreau v. Brown, 
9 Vet. App. 389, 394-95 (1996)).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the Veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).

If the evidence establishes that the Veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service), the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.

Where, however, VA determines that the Veteran did not engage 
in combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
Veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor. Instead, 
the record must contain service records or other credible 
evidence corroborating the stressor. 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); Gaines v. 
West, 11 Vet. App. 353, 357-58 (1998).

Such corroborating evidence cannot consist solely of after- 
the-fact medical evidence containing an opinion as to a 
causal relationship between PTSD and service.  See Moreau v. 
Brown, 9 Vet. App. 389, 396 (1996).

The Board observes, however, that in Pentecost v. Principi, 
16 Vet. App. 124 (2002), the United States Court of Appeals 
for Veterans Claims (Court) held that a Veteran's unit 
records constituted independent descriptions of rocket 
attacks that were experienced by the Veteran's unit when he 
was stationed in Vietnam, which, when viewed in the light 
most favorable to him, objectively corroborated his claim of 
having experienced rocket attacks.  The Court reiterated that 
although the unit records did not specifically identify the 
Veteran as being present during the rocket attacks, the fact 
that he was stationed with a unit that was present while such 
attacks occurred suggested that he was in fact exposed to the 
attacks.

III.  Analysis 

The Veteran contends that he has PTSD that is the result of 
the following combat-related events that occurred when he was 
stationed in the Chu Lai area of the Republic of Vietnam, 
while serving as an Artillery Weapons Repairman assigned to 
Maintenance Company Force Logistic Support Group (FLSG) 
Bravo, 1st Service Battalion (Rein), Force Logistic Command 
(FLC) Maintenance:  (1)  Being exposed to hostile 
fire/surprise attacks while repairing artillery weapons in 
the field; (2) Having his base camp attacked by enemy fire on 
a weekly basis; (3)  Hearing a dying soldier's final moan 
while loading body bags of fellow soldiers onto trucks; (4)  
Hearing about a captured soldier's throat being slit by the 
Vietcong one week before he arrived at base camp; and (5) Two 
days after arriving in the RVN, Vietcong invaded his base 
camp's tent  and slit the throats of 20 sleeping soldiers.  
(See, letters from the Veteran to the RO, dated in January 
2004 and April 2005, and VA PTSD Questionnaire, dated and 
signed by the Veteran in April 2007).

Service personnel records confirm that the Veteran served in 
the RVN from August 17, 1965 to June 22, 1966.  From March 
26, to June 22, 1966, he served with Maintenance Company, 
Force Logistic Support Group (FLSG) Bravo, 1st Service 
Battalion (Rein), Force Logistic Command (FLC) as an 
Artillery Weapons Repairman.  He served in Operations in the 
Chu Lai area of the RVN from August 17, 1965 to June 22, 
1966.  The Veteran was awarded the Vietnam and Service 
Campaign Medals, Good Conduct Medal-First Award, National 
Defense Service Medal, and Meritorious Mast.  

The Board has first considered the question of whether the 
Veteran has a confirmed diagnosis of PTSD.  In this regard, 
the Board observes that the record contains medical evidence 
showing a diagnosis of PTSD, which a licensed social worker 
has linked to the Veteran's reported combat-related 
stressors.  (See, February 2004 report, prepared by L. C. J., 
LICSW, Team Leader, Vet. Center, Worcester, Massachusetts).

Nevertheless, the Veteran's diagnosis of PTSD must be based 
upon either participation in combat with the enemy or a 
corroborated in-service stressor for service connection to be 
warranted, as noted above.  Again, a favorable medical 
opinion is insufficient, in and of itself, to predicate the 
grant of service connection for PTSD.  See Moreau v. Brown, 9 
Vet. App. at 396.  

Thus, the pivotal question becomes whether the Veteran either 
engaged in combat with the enemy during service or 
experienced a corroborated in-service stressor upon which the 
diagnosis of PTSD is predicated.  If the Board determines 
that the evidence demonstrates that he participated in 
combat, then his testimony alone is sufficient to establish 
the occurrence of his claimed stressors, and there is no need 
to seek credible supporting evidence that they occurred.  38 
C.F.R. § 3.304(f). 

In this case, the Board concludes that the Veteran engaged 
with the enemy during his active military service in the Chu 
Lai area of the RVN.  In reaching the foregoing 
determination, the Board observes that ever since the Veteran 
filed his initial claim for service connection for PTSD, he 
has provided a consistent history of having participated in 
operations against a hostile enemy while assigned to 
Maintenance Company, Force Logistic Support Group (FLSG) 
Bravo, 1st Service Battalion (Rein), Force Logistic Command 
(FLC) as an Artillery Weapons Repairman in the Chu Lai area 
of the RVN from August 17, 1965 to June 22, 1966.  

In support of his assertions, the Veteran submitted two 
articles, documenting that for the period from 1965 to 1969, 
the Chu Lai area of the RVN was replete with United States 
Marine Corps Divisions, who were embattled in numerous combat 
operations (i.e., Operations Starlite and Harvest Moon) that 
involved air strikes and heliborne and amphibious attacks 
against the Viet Cong Regiment, and which resulted in the 
deaths of countless United States Marines.  These articles 
are consistent with the circumstance of the Veteran's RVN 
service and corroborate the stressors reported by him.  

In addition, the above-cited service personnel records 
document that the Veteran served in Operations in the Chu Lai 
area of the RVN from August 17, 1965 to June 22, 1966.  The 
Veteran also presented a service personnel record, dated June 
16, 1966, reflecting that he was awarded the Meritorious Mast 
for his duties as an Artillery Weapons Repairman while 
assigned to Maintenance Company, Force Logistic Support Group 
(FLSG) Bravo, 1st Service Battalion (Rein), Force Logistic 
Command (FLC) as an Artillery Weapons Repairman.

The Veteran's consistent history surrounding his service in 
the Chu Lai area of the RVN is credible.  His reports of 
participation in combat are, therefore, accepted.  

Therefore, as there is evidence of a current diagnosis of 
PTSD, a link established by medical evidence between current 
diagnosis and the in-service stressors, and credible 
supporting evidence that the claimed in-service stressor 
occurred, the Board finds that entitlement to service 
connection for PTSD is warranted.


ORDER

The claim for service connection for PTSD is granted.


REMAND

Prior to appellate consideration of the service connection 
and TDIU claims discussed in the paragraphs below, the Board 
finds that additional development is warranted.  

First, with respect to the issues being remanded, the claims 
file contains VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, 
dated and signed by the Veteran in January 2004, for Dr. 
Paula Ravin, University of Massachusetts Hospital, 55 Lake 
Avenue North, Worcester, Massachusetts 01655,.  The RO, 
however, made no attempt to obtain these records.  The 
records are potentially relevant to determining the etiology 
of the Veteran's Parkinson's disease, irritable bowel 
syndrome (originally claimed as bowel problems) and the 
impact of the appellant's service-connected disabilities on 
his ability to obtain and retain substantially gainful 
employment.  Reasonable efforts to obtain them must be made.

Second, concerning the claim for service connection for 
Parkinson's disease, the Veteran has maintained that it is a 
result of his exposure to Agent Orange during active service 
in the RVN.  Veterans who served in Vietnam during the 
Vietnam War, such as the Veteran, are presumed to have been 
exposed during such service to an herbicide agent.  38 C.F.R. 
§ 3.307(a)(6)(iii); Notice, 68 Fed. Reg. 27630-27641 (May 20, 
2003); see also Notice, 67 Fed. Reg. 42600 (June 24, 2002); 
Notice, 66 Fed. Reg. 2376 (Jan. 11, 2001); Notice, 64 Fed. 
Reg. 59232 (November 2, 1999).

Post-service evidence reflects that the Veteran has been 
diagnosed as having Parkinson's disease due to his presumed 
in-service Agent Orange exposure.  (See, February 2004 
report, prepared by L. C. J., LICSW, Team Leader, Vet. 
Center, Worcester, Massachusetts).  

Parkinson's disease is not among the diseases or disorders 
eligible for presumptive service connection due to Agent 
Orange exposure.  38 C.F.R. § 3.309.  Accordingly, 
presumptive service connection for Parkinson's disease as due 
to exposure to Agent Orange would not be warranted.  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727-29 (1984) does not preclude a Veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  The provisions of Combee are applicable in cases 
involving Agent Orange exposure. McCartt v. West, 12 Vet. 
App. 164, 167 (1999).

In this case, as the Veteran is presumed to have been exposed 
to Agent Orange as result of his in-service RVN service and 
there is private medical evidence suggesting that he has 
Parkinson's disease as a result of said exposure, a VA 
examination is, therefore, needed to obtain a competent 
medical opinion as to the etiological relationship between 
the appellant's Parkinson's disease and his period of active 
military service, to include his presumed Agent Orange 
exposure.  

Third, regarding the claim for service connection for 
irritable bowel syndrome (originally claimed as bowel 
problems), the Veteran has maintained, in part, that it is 
secondary to his claimed Parkinson's disease.  It is clear 
that development and adjudication, and possible award of 
service connection for Parkinson's disease on remand, could 
have a direct impact on the outcome of the claim for a grant 
of service connection for irritable bowel syndrome 
(originally claimed as bowel problems).  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision on one issue cannot be 
rendered until the other issue has been considered).  Thus, 
the issue of entitlement to service connection for irritable 
bowel syndrome (originally claimed as bowel problems), 
claimed as due to Agent Orange exposure and as secondary to 
Parkinson's disease must be adjudicated in connection with 
the claim for service connection for Parkinson's disease. 

Finally, it is clear that development and adjudication of the 
claims for service connection could have a direct impact on 
the outcome of the claim for a grant of TDIU.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision on one issue cannot be 
rendered until the other issue has been considered).  That 
determination must be adjudicated in connection with the 
claims for service connection for PTSD, Parkinson's disease 
as due to Agent Orange exposure, and irritable bowel syndrome 
(originally claimed as bowel problems), claimed as due to 
Agent Orange exposure and as secondary to Parkinson's 
Disease. 

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to obtain 
all treatment records from Dr. Paula 
Ravin, University of Massachusetts 
University Hospital, 55 Lake Avenue 
North, Worcester, Massachusetts, 01655.  
(See, VA Form 21-4142, Authorization 
and Consent to Release Information to 
the Department of Veterans Affairs, 
dated and signed by the Veteran in 
January 2004).  In the alternative, the 
Veteran should be asked to provide 
these records.

2.  Schedule the Veteran for a VA 
examination by an appropriate 
specialist to determine the nature and 
likely etiology of his currently 
diagnosed Parkinson's disease.  The 
examiner must review the claims file 
and note such review in the examination 
report or in an addendum.

The examiner must answer the following 
general question:  is it at least as 
likely as not (50 percent probability 
or more) that the Veteran's Parkinson's 
Disease began in service, is the result 
of an incident or disease in service, 
such as exposure to Agent Orange, or 
had its onset within the first post-
service year?  

In formulating the above-requested 
opinion, the examiner is referred to 
service medical records. The VA 
examiner is also requested to comment 
upon the February 2004 report, prepared 
by L. C. J., LICSW, Team Leader, Vet. 
Center, Worcester, Massachusetts, 
wherein the appellant was diagnosed as 
having Parkinson's disease due to his 
presumed in-service Agent Orange 
exposure.  (See, February 2004 report, 
prepared by L. C. J., LICSW, Team 
Leader, Vet. Center, Worcester, 
Massachusetts).

3.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and readjudicate 
the service connection and TDIU issues on 
appeal in light of any additional 
evidence added to the record assembled 
for appellate review.  

If any benefit sought remains denied, the 
Veteran and his representative should be 
issued an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.

The purpose of this remand is to assist the Veteran in the 
development of his claims. The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issues.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Board takes this opportunity to advise the Veteran that 
the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for 
a comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his service connection 
and TDIU claims, including reporting for any scheduled VA 
examination, is both critical and appreciated.  The appellant 
is also advised that failure to report for any scheduled 
examination may result in the denial of his service 
connection claims.  38 C.F.R. § 3.655 (2008).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


